DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action on the merits is in response to the remarks and amendments received on 07 January 2021. Claims 1-5, & 7-11 are pending. Claim 6 is cancelled.
Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2002/0090410 to Tochimoto et al. (‘410 hereafter).
Regarding claim 1, ‘410 teaches an unpacking device for unpacking an additively manufactured three-dimensional object from the unsolidified construction material 
Regarding claim 3, ‘410 teaches an unpacking device characterized in that at least a part of the robot axes, especially all robot axes, of the robot can be controlled independently (paragraphs 0197-0201).
Regarding claim 4, ‘410 teaches an unpacking device according to the preceding claim 1, characterized in that the unpacking tool (10) is a suction and/or blower tool forming part of a suction and/or blower device, especially a suction lance or blower lance (paragraph 0197-0202).
Regarding claim 7, ‘410 teaches an unpacking station for a system for additive manufacturing of three-dimensional objects, characterized in that it comprises at least one unpacking device (FIG 15).
Regarding claim 8, ‘410 teaches an unpacking station characterized by an, especially cubical, unpacking chamber, wherein the unpacking device is arranged or formed on or in a bottom, side, or top wall limiting the unpacking chamber (FIG 15 item WU).
Regarding claim 9, ‘410 teaches an unpacking station characterized in that the unpacking device is arranged or formed in a fixed position or movably supported in at least one freedom degree of motion in the unpacking chamber (FIG 15 item WU).
Regarding claim 10, ‘410 teaches an unpacking device characterized in that the unpacking device is arranged or formed movably supported in at least one freedom degree of motion in the unpacking chamber, wherein the unpacking device, especially the robot, can be moved to defined unpacking positions, wherein the unpacking positions are selected on the basis of the geometric structural design of the three-dimensional object to be unpacked (paragraphs 0197-0201).
Regarding claim 11, ‘410 teaches a system for additive manufacturing of three-dimensional objects, characterized in that it comprises at least one unpacking station (FIG 15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘410 as applied to claim 1 above, and further in view of JP5937249 B1 to Mori et al. (For convenience, this action will refer to US child filing U.S. Patent Application Publication 2018/0065208, made of record per applicant IDS (‘208 hereafter).
Regarding claim 2, ‘410 does not teach a robot with more than thee axes. In the same field of endeavor, additive manufacturing, ‘208 teaches an unpacking device characterized in that the robot has more than three robot axes, especially five or six robot axes (FIG 1 item 31(31A)) for the benefit of improving the productivity of the apparatus. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘410 with those of ‘208 for the benefit of improving the productivity of the unpacking apparatus.
Regarding claim 5, ‘410 does not teach exchangeable unpacking tools. In the same field of endeavor, additive manufacturing, ‘208 teaches an unpacking device characterized in that the unpacking tool is arranged exchangeably on the robot, especially the respective robot axis, so that it is arranged exchangeably as necessary on the respective robot axis (FIG 6) for the benefit of increasing the ability of the robot arm. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘410 with those of ‘208 for the benefit of increasing the versatility of the unpacking robot arm.
Response to Arguments
In support of the patentability of the instant claims, applicant has argued that the applied prior art does not teach a controller which controls the apparatus based on the data describing the three dimensional structure of the part made. This argument is not persuasive, 
Based on the cross section data supplied from the computer, the drive control unit 12 controls the operation of various units. When the cross section data is acquired from the computer 11, the drive control unit 12, based on the cross section data, issues drive commands to the various units to centrally control the operation of the model forming apparatus 60 in the model forming unit 6 for sequentially forming bonded structures of powder material on a layer by layer basis. The drive control unit 12 also centrally controls the operation of the powder removing apparatus 70 in the model forming unit 6 for removing powder particles left unbonded after completing the model forming.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743